The divorce decree is ambiguous as to whether the court intended to reserve jurisdiction of the matter for future resort to it by either party for purposes of segregating their interests. It seems susceptible of that construction. Such interpretation also results in unlocking the property from the awkward situation in which the decree of the court placed it. It is reasonable to believe that the court intended to retain jurisdiction for that purpose. This makes it unnecessary to determine whether equity has jurisdiction or whether there could be partition under Chapter 58 of Title 104 in the absence of divorce decree retaining continuing jurisdiction. On this ground and this ground only I concur.